                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                            CR-16-17-GF-BMM

          Plaintiff,

    vs.
                                               ORDER ADOPTING FINDINGS AND
 LOREN JAMES RIDER,                                RECOMMENDATIONS

          Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 7, 2018. (Doc. 144.) Neither party

filed objections. The Court will review Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on December 6, 2018. (Doc.

140.) The United States accused Defendant Loren James Rider of violating his

conditions of supervised release by failing to: 1) report for substance abuse

treatment; 2) report to his probation officer as directed; and 3) report for substance

abuse testing. (Doc. 144 at 2.) Rider admitted to all three violations of his




                                           1
supervised release. (Doc. 144 at 2.) The violations prove serious and warrant

revocation of Rider’s supervised release.

      Judge Johnston recommended that the Court revoke Rider’s supervised

release and commit Rider to the custody of the Bureau of Prisons six months,

followed by twenty-seven months of supervised release. (Doc. 144 at 3.) Judge

Johnston recommended that the supervised release conditions previously imposed

should be continued. (Doc. 144 at 3.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Rider’s violations represent a serious breach of the Court’s

trust. A custodial sentence of six months followed by twenty-seven months of

supervised release is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 144) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Loren James Rider is

committed to the custody of the United States Bureau of Prisons for a term of

imprisonment of six months, with twenty-seven months of supervised release to

follow.




                                            2
DATED this 27th day of December, 2018.




                               3
